IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                               NOT FINAL UNTIL TIME EXPIRES TO
                                               FILE MOTION FOR REHEARING AND
                                               DISPOSITION THEREOF IF FILED


JONATHAN TARELL FISHER,

             Appellant,

 v.                                                   Case No. 5D15-4306

STATE OF FLORIDA,

             Appellee.

________________________________/

Opinion filed May 12, 2017

Appeal from the Circuit Court
for Osceola County,
Leticia J. Marques, Judge.

James S. Purdy, Public Defender, and
Robert Jackson Pearce III, Assistant
Public Defender, Daytona Beach, for
Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Allison Leigh Morris,
Assistant Attorney General, Daytona
Beach, for Appellee.


PER CURIAM.

      This matter is before the court for a second time. In the prior case of Fisher v.

State, 168 So. 3d 313 (Fla. 5th DCA 2015), the matter was remanded back to the trial
court for a Sheppard hearing.1 At the hearing below, the trial court did not make an inquiry

as to whether or not there was a conflict between Fisher and his trial counsel.

Notwithstanding, it is apparent from the record that there was a definite conflict between

trial counsel and Fisher. Appellant should have been appointed conflict free counsel prior

to the hearing on whether to permit him to withdraw his plea. As a result, this matter is

remanded to the trial court for appointment of conflict free counsel after which a hearing

should be held on Appellant’s motion to withdraw his plea.

       REVERSED and REMANDED with directions.


EVANDER and LAMBERT, JJ., and JACOBUS, B.W., Senior Judge, concur.




       1   Sheppard v. State, 17 So. 3d 275 (Fla. 2009).


                                             2